LOCAL MARKETING AGREEMENT
 
THIS AGREEMENT is made the 19th Day of March 2010, by and between Debut
Broadcasting Corporation, Inc. ("Owner") and Delta Radio LLC ("Lessee").
 
RECITALS
 
 
A.
Owner is the Federal Communications Commission ("FCC") licensee of commercial
radio stations WIQQ-FM, WBAQ-FM, and WNIX-AM ("Stations") located in Greenville
and Leland, MS; and

 
 
B.
Owner desires that Lessee undertake the full management and operation of
Stations for and on the behalf of Owner.

 
NOW, THEREFORE, the parties hereto, for good and valuable consideration, agree
as follows:
 
1. MANAGEMENT
 
Lessee Hereby agrees to manage and operate the Station under the supervision and
control of Owner, as licensor. The management services provided herein shall
include all aspects of the full operation and management of Station, including,
but not limited to, the production and acquisition of programming,
administration of all Station activities and personnel, employment and training
of all personnel for the administration and operation of Station, financial and
accounting services, engineering services, development of financial support, and
compliance with all applicable laws and regulations.
 
2. TERM OF AGREEMENT
 
This Agreement shall commence on the 1st day of April 2010, and it shall
continue in full force and effect until the 31st day of March 2011. This
agreement may be terminated earlier upon the execution of an asset purchase
agreement between Owner and Lessee.
 
3. CANCELLATION
 
This Agreement may be cancelled upon one hundred eighty (180) days prior written
notice by either party to the other. Notwithstanding the above, both parties
agree that the Owner may cancel this Agreement immediately without prior written
notice if, in the sole judgment of the Owner, if the station is being operated
by Lessee in a manner contrary to the public interest, convenience and
necessity, FCC rules and regulations, the communications Act of 1934, as
amended, or in a manner which may cause of loss of the FCC license to the
Owner.  Further, the Owner may cancel this Agreement upon ten days written
notice upon default of Lessee at Owner’s sole discretion.
 
4. COMPENSATION
 
Lessee shall pay Owner a monthly sum of $2,000 for each month of this
Agreement.  Compensation is due on the first day of each month.  Lessee shall be
in default if good and payable funds are not received by the Owner within 30
days of the due date during any month of the LMA period.
 
 
 

--------------------------------------------------------------------------------

 
 
5. RECEIVABLES
 
The Lessee agrees to turn over, deliver and pass-through to Owner immediately
upon receipt, any and all collections, checks, cash, and other monies
(hereinafter collectively referred to as "receivables") received by the Lessee
for services and advertising rendered by the Stations prior to the inception
date of this Agreement.  Lessee shall pay to the Owner such overhead, fees and
costs in the amount and manner as agreed upon by the parties in writing.  Such
overhead fees shall include, but are not limited to, station utilities paid by
the Owner and the management salary paid to the Station production manager by
Owner.
 
6. LICENSE RENEWAL ACTIVITES
 
The Owner, as FCC licensee, has the ultimate responsibility with respect to all
activities in connection with FCC license renewals, application for power
increases and such other filings and reports as may be required by the FCC.
Lessee agrees to assist and advise the Owner in all such activities and to
prepare all necessary documents, filings and reports for the Owner in a timely
manner.
 
7. RESPONSIBILITY OF LICENSEE
 
The Owner and Lessee agree and acknowledge that the operation of the Station in
compliance with all laws, rules and regulations of the FCC is the ultimate
responsibility of Owner, as licensee. Nothing in this agreement shall be
construed as limiting, transferring, assigning or relieving Owner of such
responsibility.
 
8. STANDARDS OF OPERATION
 
Lessee agrees that it will manage and operate the Stations in order that the
Stations continue to meet or exceed the standards for qualification for Federal
Communications License Renewal.  Lessee further agrees to manage and operate the
Station in such a manner in order to produce radio programming of community
value, and to remain compliant on all engineering, public file requirements, and
EEO regulations.
 
9. INSURANCE
 
Lessee shall maintain in full force and effect during the term of this Agreement
and any extensions or renewals thereof the following types of insurance and in
the amounts set forth:
 
(a) Broadcast libel insurance - at least $1,000,000
 
(b) General liability - at least $1,000,000
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Automobile Insurance – as required by law including both commercial
collision and comprehensive coverage.
 
(d) Workers Compensation - as required by law
 
All such policies of insurance shall name the Owner as an additional named
insured, and provide that coverage may not be reduced or terminated without at
least thirty (30) days prior written notice to the Owner.
 
10. ACCOUNTING
 
Lessee shall keep full and adequate financial and accounting records of its
activities in connection with the Stations, and make such records available for
inspection by the Owner upon reasonable prior written notice.
 
11. RELATIONSHIP
 
Except as otherwise specifically set forth in this Agreement, no partnership,
joint venture, employment, agency, or other relationship is created between the
parties. Lessee is not authorized to represent itself in any way as representing
the Owner, nor is Lessee authorized to enter any contract for or on behalf of
the Owner, except with the prior written consent of the Owner.  Owner is not
authorized to represent itself in any way as representing the Lessee, nor is
Owner authorized to enter any contract for or on behalf of the Lessee, except
with the prior written consent of the Lessee.
 
12. REPORTS
 
Lessee shall submit to the Owner a monthly written report of activities of the
Stations. Not more frequently that once per year Lessee shall include in such
report Lessee’s most current audited financial statement.
 
13. INDEMNIFICATION
 
Lessee shall indemnify the Owner and hold the Owner harmless from and against
any and all claims, liens, liability, damage or loss arising from Lessee’s
management and operation of the Stations or from any default in the performance
of any obligation on Lessee’s part to be performed under the terms of this
Agreement.
 
14. NOTICES
 
Any written notice to any party required or permitted under this Agreement shall
be deemed to have been duly given on the date of service if served personally on
the party to whom notice is to be given, or on the second (2nd) day after
mailing if mailed to the party to whom notice is to be given, by first class
mail, postage prepaid, and addresses to the addressee at the address stated
opposite its name below, or at the most recent address, specifies by written
notice, given to the sender by the addressee under this provision.
 
 
3

--------------------------------------------------------------------------------

 
 
If to Owner: Debut Broadcasting Corporation, Inc.
 
1025 16th Avenue South, Suite 102
 
Nashville, TN 37212
 
Attn: Sariah Hopkins and Jim Wood
 
If to Lessee: Delta Radio LLC
 
9408 Grand Gate Street
 
Las Vegas, NV 89143
 
Attn: Larry Fuss
 
15. HEADINGS
 
The paragraph headings in no way define, limit, extend or interpret the scope of
this Agreement or of any particular paragraph hereof.
 
16. SEVERABILTY
 
In the event that any provisions of this Agreement shall be held invalid,
illegal, or unenforceable, the same shall not affect in any respect whatsoever
the validity of any other provisions of this agreement
 
17. BINDING ON SUCCESSORS
 
The provisions of this Agreement shall, subject to the terms and conditions
hereof, be binding upon and inure to the benefit of the successors and assigns
of each party.
 
18. COMPLETE AGREEMENT
 
This Agreement contains the entire agreement of the parties and, except as
specifically referred to herein, all prior obligations, proposals and agreements
relating to the subject matter hereof have been merged herein. This Agreement
shall not be modified or amended except by agreement in writing duly executed by
all parties hereto.
 
19. ATTORNEYS’ FEES
 
Should any litigation be commenced between the parties hereto or their
representatives concerning any provision of this Agreement or the rights and
duties of any person or entity in relation thereof, the party or parties
prevailing in such litigation shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for its attorneys’ fees and
court costs in such litigation which shall be determined by the court in such
litigation or in a separate action brought for that purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
20. NO ASSIGNMENT
 
This Agreement and all of its rights and obligations may not be assigned by
Lessee without the prior written consent of the Owner, which consent may be
withheld in the Owner’s sole discretion. Such consent shall not be unreasonably
withheld.
 
21. INCORPORATION BY REFERENCE
 
The Federal Communications Act of 1934 is incorporated herein by reference and
shall be considered a part of this Agreement as if fully set forth.
 
22. GOVERNING LAW
 
This Agreement shall be construed in accordance with, and governed by, the laws
of the State of Tennessee.
 
IN WITNESS WHEREOF, the parties to this Agreement have duly executed this
Agreement as of the date set forth.
 
Owner
 
Debut Broadcasting Corporation, Inc.
 
Nashville, TN
 
By: /s/ Sariah Hopkins
 
Its: Chief Financial Officer
 
By: /s/ Robert Marquitz
 
Its: Chief Operating Officer
 
Lessee
 
Delta Radio LLC
Las Vegas, NV
 
By: /S/ Larry Fuss
 
Its: Managing Member